USDC IN/ND case 2:20-cv-00103-JVB-JEM document 1 filed 03/13/20 page 1 of 8


                    IN THE UNITED STATES DISTRICT COURT
                         FOR NORTHERN INDIANA

JESSE VARGAS,                                 )   CASE: 20cv103
     PLAINTIFF,                               )   JUDGE
      v.                                      )   MAG. JUDGE
LAKE COUNTY, INDIANA,                         )
BRIAN MARSH (Ind. Cap),                       )
      DEFENDANT.                              )


                          VERIFIED COMPLAINT FOR
                             MONETARY RELIEF

      NOW COMES Plaintiff-POLICE OFFICER JESSE VARGAS, by counsel,

Christopher Cooper, and files this complaint pursuant to 42 U.S.C. § 1983

and 42 U.S.C. § 2000e, against DEFENDANTS LAKE COUNTY AND BRIAN

MARSH. Plaintiff states as follows through counsel:

                                 Nature of Case

    Plaintiff is employed by Lake County, Indiana (COUNTY) as a Sheriff’s

Police Officer. Brian Marsh, is too employed by the County as a police officer.

Marsh holds the rank of Deputy Commander (DC). He is superior in rank to

the Plaintiff. Plaintiff is of Mexican descent. The Defendants are aware that

Plaintiff is of Mexican descent. On December 19, 2019, Commander Marsh,

while on duty, walked into the police academy (Plainfield location). Plaintiff

and other police officers were present. Plaintiff sat down and Mr. Marsh

approached Plaintiff in a threatening and aggressive manner, then stated to

the Plaintiff: “I don’t really care if you hate me, I could care less…I could care

less if you hate me, I’m not gonna lose sleep over it.” Defendant Marsh


                                          1
USDC IN/ND case 2:20-cv-00103-JVB-JEM document 1 filed 03/13/20 page 2 of 8


walked out of the room and returned in a matter of seconds, then shouted

(emp., on shouted): “Yea, I think I’m gonna [sic] have me some Mexican

today!” Plaintiff intentionally ignored the Defendant. When Plaintiff

noticeably ignored Commander Marsh, Mr. Marsh now frustrated with no

reaction from Plaintiff, shouted again: “I’m gonna [sic] have me some

Mexican today!” With still with no reaction from the Plaintiff, Defendant

Marsh shouted for a third time: “I’m gonna [sic] have me some Mexican

today!”

                            Jurisdiction & Venue

      (1)    Jurisdiction of this court arises under 28 U.S.C. §§1331, and

42 U.S.C. §1983; §1988 for attorney fees; and, 42 U.S.C. §2000e (Title VII).

      (2)    Venue is had through 28 U.S.C. § 1391. Defendants are

residents of Indiana in the geographic area in which the U.S. District Court

for Northern Indiana is located; and, that a substantial part of the events or

omissions giving rise to the claims herein, occurred in this district.

                                    Parties

      (3)   Plaintiff JESSE VARGAS is a legal adult and resident of Lake

County, Indiana. Plaintiff was harmed by the Defendants in Lake County and

Hendricks County, Indiana.

       (4) BRIAN MARSH (IS SUED IN HIS INDIVIDUAL CAPACITIES AS TO

SECTION 1983) is a legal adult and resident of Lake County, Indiana.




                                         2
 USDC IN/ND case 2:20-cv-00103-JVB-JEM document 1 filed 03/13/20 page 3 of 8


Defendants injured and harmed the Plaintiff in Lake County and Hendricks,

Indiana.

       (5) Defendant LAKE COUNTY is an incorporated municipality known

 as Lake County, Indiana. The County is sued pursuant to Title VII and AS

 AN INDEMINTOR as to Defendant Marsh. The County is the employer of

 Defendant Marsh and the Plaintiff. The County’s principal place of business

 is 2293 N. Main Street • Crown Point, IN 46307-1854. The municipality

 harmed Plaintiff in Lake County and Hendricks County, Indiana.

                                        Facts

(1)   Plaintiff is employed by the County as a police officer.

(2)   Defendant Marsh is employed by the County as a police officer.

(3)   Marsh holds the rank of deputy commander.

(4)   He is one of Plaintiff’s superiors.

(5)   He is one of the people to whom the Plaintiff must report.

(6)   On December 19, 2019, Commander Marsh, on duty, walked into the

police academy (Plainfield location).

(7)   Plaintiff and other police officers were present.

(8)   Plaintiff sat down.

(9)   Marsh approached in a threatening and aggressive manner, then stated

to the Plaintiff: “I don’t really care if you hate me, I could care less…I could

care less if you hate me, I’m not gonna lose sleep over it.”




                                            3
    USDC IN/ND case 2:20-cv-00103-JVB-JEM document 1 filed 03/13/20 page 4 of 8


(10) Defendant Marsh walked out of the room and returned within seconds,

then shouted (emp., on shouted): “Yea, I think I’m gonna have me some

Mexican today!” Plaintiff intentionally ignored the Defendant. When Plaintiff

noticeably ignored Commander Marsh, Mr. Marsh now frustrated with no

reaction from Plaintiff, shouted again: “I’m gonna have me some Mexican

today!” With still with no reaction from the Plaintiff, Defendant Marsh

shouted for a third time: “I’m gonna have me some Mexican today!”

(11) Defendant filed an EEOC Form 5. This Complaint is filed within 90

days of receipt of the Right-to-Sue-Letter.

                                  COUNT I: 42 U.S.C. § 1983 CLAIM
                                    Applies to Defendant Marsh

         (1)     Plaintiff repeats, re-alleges, and incorporates by reference, the

allegations in all preceding paragraphs of this Complaint, especially the

section entitled “FACTS,” with the same force and effect as if herein set forth.

The facts section is to be read as Paragraph 1 of this count.

         (2)     Defendant was acting under color of law at all times.1

         (3)     Defendant had authority over the Plaintiff.

         (4)     Defendant deprived Plaintiff of a U.S. Constitutional right to be

free from racial and ethnic discrimination.

         (5)     Defendant’s actions were motivated by [his] animus, namely that

of dislike of persons or police officers who are Mexican.


1
 At such time that 180 days from service of a Tort Claim Notice comes to pass, Plaintiff may plead in the
alternative that Defendant was not acting within the scope of his employment.

                                                         4
    USDC IN/ND case 2:20-cv-00103-JVB-JEM document 1 filed 03/13/20 page 5 of 8


         (6)    Plaintiff found Mr. Mr. Marsh’s conduct offensive.

         (7)    A reasonable person would have found Mr. Marsh’s conduct to

be ethnically and racially offensive.

         (8)    Mr. Marsh’s conduct falsely imprisoned the Plaintiff.

         (9)    All of the above described conduct by Mr. Marsh, was willful and

wanton.

         (10)   Defendant did subject Plaintiff to discriminatory treatment

because the Plaintiff is Mexican.

         (11)   Defendant’s conduct was and is the proximate cause and

substantial factor in causing Plaintiff’s harm.

         (12)   Plaintiff suffered harm to include pain and suffering; stigma;

humiliation;2 and, stress (garden variety).

         WHEREFORE, and that there is sought, judgment against Defendants

jointly and severally for actual, general, special, compensatory damages in

the amount in excess of $200,000, plus punitive damages and further

demands judgment against Defendant for the costs of this action, including

attorney's fees, and such other relief deemed to be just and equitable.




2Any use of the term humiliation in the complaint is inclusive of damage to a
person’s dignity.

                                            5
USDC IN/ND case 2:20-cv-00103-JVB-JEM document 1 filed 03/13/20 page 6 of 8


                           COUNT II: 42 USC 2000e
                          Applies to Defendant County

       1.    Plaintiff repeats, re-alleges and incorporates by reference, the

allegations in aforementioned paragraphs (including the “Facts” section)with

the same force and effect as if herein set forth.

       2.     Defendant discriminated against Plaintiff in terms and

conditions of [his] employment because Plaintiff is of Mexican race and

ethnicity.

       3.    Because Plaintiff is Mexican, Defendant discriminated against

Plaintiff by way of creating a hostile work environment in violation of Title

VII, 42 U.S.C. § 2000e.

       4.    And, that Defendant violated Title VII by engaging in, tolerating

and failing to prevent discrimination averred herein, by failing to take

affirmative action to correct and redress these unlawful employment

practices.

       5.    The conduct by the County made for a material adverse action

taken against Plaintiff, namely alteration of terms and conditions of

employment.

       6.    Defendant County subjected Plaintiff to serious and pervasive

racial-ethnic discrimination, where Defendant Marsh engaged in the averred

conduct and where Defendant County, on notice, did not act reasonably in

response.



                                         6
USDC IN/ND case 2:20-cv-00103-JVB-JEM document 1 filed 03/13/20 page 7 of 8


       7.    The conduct of Defendant caused Plaintiff’s terms and

conditions of employment to be altered which include creation and

maintenance of an abusive\hostile working environment.

       8.    Plaintiff was detrimentally affected by the conduct and such

conduct would have detrimentally affected a reasonable person.

       9.    Plaintiff complained to management of the misconduct.

       10.   The harassment directed at Plaintiff was either intended to cause

him distress (stress) or was perpetrated with malice or reckless indifference

to the likelihood that it would cause such distress. Plaintiff suffered harm to

include deprivation of constitutional rights, pain and suffering; stigma

damage; humiliation; stress; and legal fees.

      11.    As of today’s date, March 13, 2020, the County has failed to take

action against Defendant Marsh for the germane Title VII violative conduct.

      12.    Defendant County’s conduct was and is the proximate cause and

substantial factor in causing Plaintiff’s harm.

      WHEREFORE, and that there is sought, judgment against all

Defendants for actual, general, special, compensatory damages in the

amount of $350,000.00, plus punitive damages and further demands

judgment against Defendant for the costs of this action, including attorney's

fees, and such other relief deemed to be just and equitable.

*Plaintiffs hereby make a demand for a Jury.

DATED: March 13, 2020
Respectfully Submitted, s\Christopher Cooper, ESQ., Plaintiffs’ Counsel

                                         7
USDC IN/ND case 2:20-cv-00103-JVB-JEM document 1 filed 03/13/20 page 8 of 8


A FRATERNAL ORDER OF POLICE LEGAL DEFENSE PLAN COUNSEL
Law Office of Christopher Cooper, INC.
105 W. Madison Street, Suite 1350, Chicago, IL 60602
Tel: 312 473 2968; FAX: 866 334 7458; E-Mail: cooperlaw3234@gmail.com

Pursuant to 28 U.S.C. 1746, I, JESSE VARGAS, being duly sworn on oath,
state that I have read the foregoing Complaint and that I know the contents
thereof to the best of my ability as a non-lawyer, and the same are true and
correct to the best of my knowledge.

s\Jesse Vargas, 3-13-20




                                       8
